Citation Nr: 0113352	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
temporomandibular joint dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1992.  

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for a left 
shoulder injury, a low back injury, a left elbow injury, a 
skin condition, a heart murmur and assigned a noncompensable 
rating for temporomandibular joint dysfunction.  

The Board of Veterans' Appeals (Board), in August 1996, 
denied service connection for a left shoulder disability, a 
left elbow disability and a skin disability, and remanded the 
issues of service connection for a low back disability and a 
cardiovascular disorder and a compensable rating for 
temporomandibular joint dysfunction to the RO for further 
development.  

The RO granted service connection for lumbosacral strain and 
assigned a 10 percent rating for that disability in a 
September 1998 rating action.  The RO granted an increased 
rating to 10 percent for temporomandibular joint dysfunction 
in the same rating action.  The 10 percent rating for 
lumbosacral strain and the 10 percent rating for 
temporomandibular joint dysfunction were both effective from 
January 1, 1993.

In November 1998 the RO notified the veteran of the award of 
the 10 percent ratings for both his back and his jaw with 
payment retroactive to 1993.  He was also notified that his 
claim for service connection for cardiovascular disorder 
remained denied.

The veteran's representative in a statement dated in April 
1999 argued that a higher evaluation than 10 percent should 
be assigned for lumbosacral strain.  However, in a statement 
dated in May 1999, the veteran's representative made the 
following statement:  "As the AOJ has established service 
connection for the lumbosacral strain and the appellant has 
not filed a notice of disagreement with the evaluation 
assigned (10%), we believe this issue is not before the 
Board."  (Emphasis in original.)  The Board concludes that 
if the April 1999 statement constitutes a notice of 
disagreement as to the 10 percent rating assigned for the 
lumbosacral strain, the May 1999 statement constitutes a 
withdrawal of such notice of disagreement per 38 C.F.R. 
§ 20.204.  The veteran has not personally communicated with 
VA since the RO's letters to him in November 1998.

In June 1999 the Board denied service connection for a 
cardiovascular disability and remanded the issue of 
entitlement to a rating in excess of 10 percent for 
temporomandibular joint (TMJ) dysfunction.  The claim was 
remanded in order to obtain missing private dental records.  
Those records were received by the RO in November 1999.  

The Board again remanded the claim for an increased rating in 
July 2000.  The purpose of the remand was to obtain an 
examination which adequately reflected any functional 
limitation due to pain.  


FINDINGS OF FACT

1.  The veteran's motion of the mandible is greater than 40 
millimeters or one half inch.  

2.  The veteran's temporomandibular syndrome does not have 
any disability effect on everyday activities or result in any 
ancillary problems.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
temporomandibular syndrome have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, Diagnostic Code 
9905 (1992); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

During the pendency of this appeal new VA regulations for 
evaluating disability due to dental and oral disorders were 
published.  The new criteria for rating dental and oral 
conditions became effective February 17, 1994.  59 Fed. Reg. 
2530 (1994).

Prior to February 17, 1994, Diagnostic Code 9905 provided for 
a 10 percent evaluation for limited motion of 
temporomandibular articulation when there was interference 
with mastication or speech.  A 20 percent evaluation was 
warranted when motion was limited to 1/2 inch or 12.7 
millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905 (1992)  

Currently, under Diagnostic Code 9905, limited motion of the 
inter-incisal range from 31 to 40 mm warrants a 10 percent 
evaluation, from 21 to 30 mm warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1999).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Factual Background.  Evaluations in excess of 10 percent for 
temporomandibular syndrome are based on limitation of motion.  
For that reason the recitation of facts will be limited to 
those related to limitation of motion.  

Service medical records reveal that the veteran was admitted 
for treatment of bilateral temporomandibular joint 
hypermobility and bilateral temporomandibular joint internal 
derangement in May 1989.  Examination revealed a maximal 
sized opening of 35 millimeters with good lateral excursions.  
A bilateral temporomandibular joint exploration, eminoplasty 
and discopery with lateral temporalis flap stabilization was 
performed.  

In January 1993 the veteran filed a claim for service 
connection for temporomandibular joint syndrome.  

A VA examination in April 1993 revealed that the veteran had 
full range of motion of the mandible.  

A November 1993 decision of the RO granted service connection 
for temporomandibular syndrome and assigned a noncompensable 
rating.  The veteran appealed that rating.  A statement of 
the case was issued to the veteran which included the "old" 
Diagnostic Codes for evaluating his disability.  The veteran 
submitted his substantive appeal in July 1994.  

In August 1996 the Board remanded the issue of an increased 
rating for temporomandibular syndrome to the RO.  The purpose 
of the remand was to obtain X-rays of the joint and to 
determine if it caused any difficulty with mastication.  

The RO sent the veteran a letter in October 1996.  The 
purpose of the letter was to comply with the remand which 
required asking the veteran for the names and addresses of 
all dental care providers who treated him for 
temporomandibular syndrome.  

The veteran submitted a statement in February 1997.  He wrote 
that his TMJ was steadily deteriorating.  His jaw locked and 
the sliding was more frequent.  It occurred at least three 
times a day.  He still had good range of motion.  The TMJ 
induced headaches.  They had increased to three times a 
month.  Chewing food required a conscientious effort to 
prevent locks and sliding.  Attached to the statement was an 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA).  On the form the veteran 
indicated he had been treated for TMJ by Dr. Westwood in 
November 1996.  

The RO informed the veteran in a September 1997 letter that 
he should submit records from Dr. Westwood.  

In April 1997 a VA examination report included the veteran's 
complaints that his temporomandibular joint was slipping and 
locked up at least three or four times a day.  He still had 
headaches.  There was tenderness and crepitus in the 
temporomandibular joints.  Range of motion of the mandible 
was normal.  Vertical dimension of occlusion was one and one 
half inch.  The mandible locked during the examination.  The 
veteran was able to subluxate and disengage the mandible 
unassisted by the dentist.  The diagnosis was 
temporomandibular joint arthrotomy, eminoplasty by history, 
well healed.  

An Addendum was added to the VA examination report in October 
1997.  The examiner noted that pantograph radiographs were 
taken.  The radiograph demonstrated a normal relationship and 
appearances of the left temporomandibular joint.  The 
radiographs demonstrated the presence of a full complement of 
teeth which facilitated in masticating the food easily.  As 
noted in the original exam, the range of motion for the 
mandible was normal with opening in the one and one half inch 
range making it possible to eat and chew normal foods.  There 
was a minimal degree of impairment of mastication of food.  
His speech was not affected in any way.  

In a September 1998 rating action the RO granted an increased 
rating to 10 percent for temporomandibular syndrome.  The RO 
rated the syndrome under the "new" criteria.  

The Board remanded the veteran's claim for increase in June 
1999 to obtain records of treatment of the veteran by a 
private dentist, Dr. Westwood.  In addition the RO was 
required to readjudicate the issue with consideration of the 
new and old rating criteria and staged ratings.  

The RO received a copy of private treatment records from the 
veteran's dentist, Dr. R. Mikel Westwood, in November 1999.  
Those records demonstrated that the veteran had been seen by 
Dr. Westwood in November 1996.  The veteran had good facial 
symmetry with a total incisal opening of 42 millimeters 
including a 2 millimeter overbite.  Protrusion was 10 
millimeters and right lateral movement was 9 millimeters with 
left lateral movement of 8 millimeters.  The diagnoses were 
chronic bruxism, intermittent internal derangement of 
temporomandibular joint by history, mild synovitis of the 
temporomandibular joint by history and degenerative joint 
disease.  

The Board remanded the veteran's claim for increase again in 
July 2000.  The purpose of the remand was to obtain records 
of an examination which had been requested in November 1999, 
if such an examination had been accomplished.  If such an 
examination had not been accomplished, the veteran was to be 
provided an adequate examination.

In October 2000 a VA dental examination of the veteran was 
conducted.  The veteran reported having temporomandibular 
syndrome (TMJ) surgery in 1989 to correct crepitus and 
clicking in his left and right supramandibular joint.  The 
veteran reported that the right side had improved since the 
surgery, but the left side seemed to be getting worse.  He 
had noted an increase in his symptoms.  Previously it would 
only lock up three or four times a month, now it locked up 
three or four times a day.  He still had good range of motion 
but was concerned that it locked up frequently.  When the jaw 
locked the veteran massaged it for about five minutes before 
he could open his mouth.  Objective examination revealed 
marked crepitus in the left temporomandibular joint.  There 
was no tenderness to palpation.  The vertical dimension of 
occlusion was less than two inches and the mandible was 
normal in range of motion.  The examiner noted that it had no 
disability effect on everyday activities and there were no 
ancillary problems as a result of the dental condition.  The 
diagnosis was temporomandibular joint dysfunction on the left 
and right sides with a slight change since the original 
rating in frequency of dislocation.  There did not seem to be 
any deterioration in the range of motion nor in the 
radiographic evidence of the joint.  

The RO issued the veteran a supplemental statement of the 
case in November 2000.  The RO explained that the 10 percent 
rating for TMJ was continued.  

Analysis.  The RO granted a noncompensable rating for the 
veteran's TMJ disorder in the November 1993 rating action.  
In September 1998 the RO granted a 10 percent rating for the 
TMJ disorder effective as of January 1, 1993, based on the 
regulations as they were amended in 1994, as set out in 
38 C.F.R. § 4.150, Diagnostic Code 9905.  The veteran's TMJ 
disorder has been rated under both the new and old criteria 
by the RO.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  In this 
case as in Fenderson, the veteran has perfected an appeal as 
to the assignment of the initial rating for his TMJ syndrome 
following the initial award of service connection.

A rating in excess of 10 percent requires limitation of 
motion to one half inch or 12.7 millimeters under the old 
criteria and to from 21 to 30 millimeters under the new 
criteria.  In May 1989 he had 35 millimeters of motion.  VA 
examination in April 1993 demonstrated full range of motion.  
Records from November 1996 revealed he had 42 millimeters of 
motion.  VA examination in April 1997 again noted that range 
of motion was normal.  The addendum in October 1997 reported 
one and one half inches of motion.  Again in October 2000 the 
veteran had normal range of motion of the mandible with a 
vertical dimension occlusion of 2-< inches.  

Records do not include measurement of limitation of motion of 
the mandible which meets the criteria under either the old or 
new regulations for an evaluation in excess of 10 percent.  
The RO granted the 10 percent rating effective as of the 
month following service separation.  There has been no 
increase in disability during the rating period which would 
require the assignment of staged ratings.  The dental 
examiner in October 2000 stated that there had been only a 
slight change since the original rating in frequency of 
dislocation and there seemed to be no deterioration in range 
of motion.  These findings provide no basis for a rating in 
excess of 10 percent for the veteran's TMJ disorder.

As noted above, in evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA dental examiner in October 2000 
stated that there was no disability effect on everyday 
activities and there were no ancillary problems as a result 
of the dental condition.  Accordingly, the Board concludes 
that there is no basis for a rating in excess of 10 percent 
based upon functional loss due to pain, weakened movement, or 
the other factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additional Matters 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating 
decisions, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), informed the 
appellant that evidence of loss of range of motion or 
interference with mastication of function was needed to 
substantiate his claim.  Moreover, the appellant was informed 
in several letters between October 1996 and August 2000 that 
he needed to tell VA where he had received any treatment for 
TMJ so that records could be requested.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision, SOC, SSOCs, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1996, 1999 and 2000 for 
additional development, and the RO complied with all 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The appellant has not referenced any unobtained evidence that 
might aid his claim.  The RO requested all relevant treatment 
records identified by the appellant, and the appellant was 
informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  The RO also obtained the veteran's service medical 
records.  

The appellant was provided a VA examination in 1993, 1997 and 
October 2000.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


ORDER

A rating in excess of 10 percent for TMJ syndrome is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

